                   1     LATHAM & WATKINS LLP
                           Michele D. Johnson (pro hac vice forthcoming)
                   2        michele.johnson@lw.com
                           Kristin N. Murphy (pro hac vice forthcoming)
                   3        kristin.murphy @lw.com
                         650 Town Center Drive, 20th Floor
                   4     Costa Mesa, California 92626
                         Telephone: (714) 540-1235
                   5     Facsimile: (714) 755-8290

                   6     SNELL & WILMER L.L.P.
                           John S. Delikanakis
                   7        jdelikanakis@swlaw.com
                         3883 Howard Hughes Parkway, Suite 1100
                   8     Las Vegas, NV 89169-5958
                         Telephone: (702) 784-5259
                   9     Facsimile: (702) 784-5252 Fax

                 10      The Parking Reit, Inc., Michael V. Shustek, Robert J.
                         Aalberts, David Chavez, John E. Dawson, Shawn
                 11      Nelson, Nicholas Nilsen and Allen Wolff

                 12

                 13                                       UNITED STATES DISTRICT COURT

                 14                                           DISTRICT OF NEVADA

                 15
                        SIPDA REVOCABLE TRUST, by Trenton J.             CASE NO.: 2:19-cv-00428-APG-NJK
                 16     Warner, Director, on behalf of itself and all
                        others similarly situated,                       STIPULATION EXTENDING TIME TO
                 17                                                      RESPOND TO COMPLAINT
                                             Plaintiff,
                 18                                                      (First Request)
                                 v.
                 19
                        THE PARKING REIT, INC., MICHAEL V.
                 20     SHUSTEK, ROBERT J. AALBERTS,
                        DAVID CHAVEZ, JOHN E. DAWSON,
                 21     SHAWN NELSON, NICHOLAS NILSEN
                        and ALLEN WOLFF,
                 22
                                             Defendants.
                 23

                 24

                 25

                 26

                 27

                 28

                       US-DOCS\106789169.5                                       STIPULATION EXTENDING TIME TO RESPOND
ATTORNEYS AT LAW
 ORANGE COUNTY
                        064475-0001                                                                       TO COMPLAINT
                   1            Plaintiff Sipda Revocable Trust (“Plaintiff”) and Defendants the Parking REIT, Inc.,

                   2    Michael V. Shustek, Robert J. Aalberts, David Chavez, John E. Dawson, Shawn Nelson,

                   3    Nicholas Nilsen and Allen Wolff (“Defendants”) (collectively, the “Parties”), hereby stipulate

                   4    and agree as follows:

                   5            WHEREAS, on March 12, 2019, Plaintiff filed the complaint (the “Sipda Complaint”) in

                   6    the above-captioned action (the “Action”), a putative class action arising under the Securities

                   7    Exchange Act of 1934, including the Private Securities Litigation Reform Act of 1995 (the

                   8    “PSLRA”), 15 U.S.C. § 78u-4, against Defendants;

                   9            WHEREAS, it is possible that additional related actions also arising under the Exchange

               10       Act and the PSLRA may be filed in this or other United States District Courts against the same

               11       Defendants and asserting substantially similar allegations (the “Potential Related Actions”);

               12               WHEREAS, there may be a motion or stipulation to consolidate such Potential Related

               13       Actions into a single action before this Court;

               14               WHEREAS, pursuant to the PSLRA, on March 13, 2019, Plaintiff’s counsel caused a

               15       notice of pendency to be published on Globe Newswire announcing the filing of this Action, and

               16       further informing potential class members that motions for appointment as lead plaintiffs are due

               17       to be filed in connection with this Action by no later than May 13, 2019;

               18               WHEREAS, pursuant to the PSLRA, the Court must “[a]s soon as practicable,” appoint a

               19       lead plaintiff who is “most capable of adequately representing the interests of class members,”

               20       15 U.S.C. § 78u-(a)(3)(B)(i)-(ii);

               21               WHEREAS, the Court-appointed lead plaintiff will select lead counsel, subject to the

               22       Court’s approval, 15 U.S.C. § 78u-4(a)(3)(B)(v), and identify an operative complaint or file a

               23       consolidated complaint that becomes the operative complaint;

               24               WHEREAS, on March 14, 2019, Defendants waived service of the Sipda Complaint,

               25       such that the time to respond to the Sipda Complaint has begun to run; and

               26               WHEREAS, the parties agree that in the interests of judicial economy, conservation of

               27       time and resources, and orderly management of this action, Defendants should not answer or

               28       otherwise respond to the Action until after (i) a lead plaintiff and lead counsel are appointed by
                                                                          2
                       US-DOCS\106789169.5                                      STIPULATION EXTENDING TIME TO RESPOND
ATTORNEYS AT LAW
 ORANGE COUNTY
                        064475-0001                                                                      TO COMPLAINT
                   1    the Court pursuant to the PSLRA, (ii) such lead plaintiff designates or serves an operative

                   2    complaint, and (iii) lead plaintiff and Defendants have conferred in good faith concerning a

                   3    schedule for Defendants to respond to the operative complaint and a scheduling order has been

                   4    entered by the Court;

                   5            IT IS HEREBY STIPULATED THAT:

                   6            1. Defendants shall not be required to answer or otherwise respond to the Action until

                   7                 (1) after a lead plaintiff and lead counsel are appointed by the Court, (2) lead plaintiff

                   8                 serves or designates an operative complaint, and (3) Defendants and lead plaintiff

                   9                 confer regarding a schedule for Defendants to respond to the operative complaint and

               10                    the Court enters a scheduling order for any anticipated briefing.

               11               2. Nothing herein shall be deemed to constitute a waiver of any rights, defenses,

               12                    objections, or any other application to any court that any Party may have with respect

               13                    to the claims asserted in the Action.

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                             3
                       US-DOCS\106789169.5                                        STIPULATION EXTENDING TIME TO RESPOND
ATTORNEYS AT LAW
 ORANGE COUNTY
                        064475-0001                                                                        TO COMPLAINT
                   1    Dated: April 3, 2019   Respectfully submitted,

                   2                           SNELL & WILMER L.L.P.
                   3                           By     /s/ John S. Delikanakis
                                                    John S. Delikanakis
                   4
                                               LATHAM & WATKINS LLP
                   5                           Michele D. Johnson (pro hac vice forthcoming)
                                               Kristin N. Murphy (pro hac vice forthcoming)
                   6                           650 Town Center Drive, 20th Floor
                                               Costa Mesa, California 92626
                   7
                                               Attorneys for Defendants The Parking Reit, Inc.,
                   8                           Michael V. Shustek, Robert J. Aalberts, David
                                               Chavez, John E. Dawson, Shawn Nelson,
                   9                           Nicholas Nilsen and Allen Wolff
               10
                        Dated: April 3, 2019   LAW OFFICE OF HAYES & WELSH
               11

               12                              By    /s/ Martin L. Welsh
                                                    Martin L. Welsh
               13
                                                    LEVI & KORINSKY LLP
               14                                   Donald J. Enright

               15                                   LAW OFFICES OF JOSHUA B. KONS,
                                                    LLC
               16                                   Joshua B. Kons

               17                                   LAW OFFICE OF CHRISTOPHER J.
                                                    GRAY P.C.
               18                                   Christopher J. Gray, Esq.

               19                              Attorneys for Plaintiffs Sipda Revocable Trust,
                                               by Trenton J. Warner, on behalf of itself and all
               20                              others similarly situated

               21

               22                              IT IS SO ORDERED:

               23                              ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
               24
                                                       April 16, 2019
                                               DATED: _____________________
               25       4811-2188-5586


               26

               27

               28
                                               4
                       US-DOCS\106789169.5            STIPULATION EXTENDING TIME TO RESPOND
ATTORNEYS AT LAW
 ORANGE COUNTY
                        064475-0001                                            TO COMPLAINT
